Citation Nr: 1206213	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  96-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to an effective date prior to April 28, 1999 for the assignment of a 70 percent evaluation for service-connected PTSD.

2.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral ankle condition.

5.  Entitlement to service connection for pes planus claimed as a bilateral foot condition.

6.  Entitlement to service connection for a bilateral knee condition.




REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals ( Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for a low back disorder, entitlement to service connection for a bilateral ankle condition, entitlement to service connection for pes planus claimed as a bilateral foot condition and entitlement to service connection for a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2008 decision, the Board granted a 70 percent evaluation for PTSD from April 28, 1999.   

2.  In a November 2010 decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's December 2008 decision.  

3.   In a May 1984 rating decision, the RO denied a claim for service connection for a back condition.  

4.  The Veteran was notified of the decision and his appellate rights.  The Veteran did not appeal the May 1984 rating decision, and it is final.  

5.  In August 1995, the Veteran sought to reopen the claim for service connection for a back condition.

6.  The evidence received since the May 1984  decision is neither cumulative nor redundant, bears directly and substantially upon the matter under consideration and in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The Veteran's appeal for an effective date prior to April 28, 1999 for the assignment of a 70 percent evaluation for PTSD must be dismissed.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

2.   The May 1984 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has ruled that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1   (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 10. 

In a February 2009 letter, the RO provided the Veteran with notice regarding his claim to reopen for service connection for a low back disability.  The notice letter satisfied the requirements of Dingess and Kent.  The February 2009 notice explained the basis of the previous denial and informed the Veteran of the requirement of new and material evidence to reopen the claim.  The Veteran was advised of what information VA would obtain on his behalf and what evidence should submit in support of the claim.  The letter also explained how disability ratings and effective dates are determined. 

Regarding the duty to assist, the RO made reasonable efforts to obtain the records necessary to decide the claims.  The record on appeal includes service treatment records and available post-service medical records identified by the Veteran.   

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claims

A.  Earlier effective date for assignment of a 70 percent rating for PTSD

In a December 2008 decision, the Board granted a 70 percent evaluation for PTSD from April 28, 1999.  The Veteran did not request reconsideration of the December 2008 Board decision, but he did appeal the decision to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC affirmed the Board's decision in November 2010.  See Mitchell v. Shinseki, No. 09-0677, 2010 WL 4561358 (Vet. App. November 10, 2010).  The Board's December 2008 decision is final.  38 U.S.C.A. §§ 7252, 7266 (West 2002); 38 C.F.R. § 20.1100 (2011).     

In statements and briefs in support of his claim, the Veteran has expressed disagreement with the effective date assigned in the Board's December 2008 decision.  Unfortunately, the Board must dismiss the appeal.  Case law is established that once there is a relevant final decision assigning an effective date, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrew v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  In Rudd, the Court held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on clear and unmistakable error (CUE), or by a claim to reopen based on new and material evidence.  Rudd, 20 Vet. App. 296 (2006). 

Typically, the only way that the Veteran could attempt to overcome the finality of a prior decision assigning an effective date, is to request a revision of a relevant decision based on clear and unmistakable error (CUE).  See Cook, 318 F.3d at 1339; see also 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the Secretary... is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").

Neither the Veteran nor his representative have asserted CUE in the assigning of an effective date.  Thus, the Veteran is legally precluded from receiving an effective date earlier than April 28, 1999 for the assignment of a 70 percent rating for PTSD.  As noted, the Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

B.  Claim to Reopen

In a May 1984 rating decision, the RO denied entitlement to service connection for a low back condition.  The RO found that there was no evidence of continuity of back problems from 1973 to 1984.  The evidence of record at the time of the May 1984 rating decision included service treatment records.

In August 1995, the Veteran sought to reopen the claim for service connection for a back condition.  For claims received prior to August 29, 2001, as is the case here, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156 (2001). 

The Board notes that for claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. 5108; 38 C.F.R. 3.156(a)  (2011).

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108  (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims (Court) recently determined that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App 110 (2010).

The evidence received since the prior final denial of service connection for a back condition includes VA outpatient medical records and the Veteran's statements in support of  his claim.  

The VA treatment records received since the prior rating decision VA reflect complaints and findings of chronic back pain.  The treatment records show that the Veteran has reported a history of back pain since service.    

In his written statements in support of his claim, the Veteran contends that he fell and injured his back while on patrol in the mountains and that he received no treatment for four weeks.  The Veteran indicated that, to this day, he is unable to walk more than one block or stand more than 10 minutes because of his back pain.  

The Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for a back condition.  The evidence received since the prior final denial of service connection is new, as it was not previously of record.  The evidence is also material, as by itself or in connection with the previously assembled evidence it is so significant that it must be considered in order to fairly decide the merits of the claim. 

Having determined that new and material evidence has been received, the claim is reopened.  Additional development of the claim is warranted and is described in the REMAND portion below.


ORDER

The claim for entitlement to an effective date prior to April 28, 1999 for the assignment of a 70 percent evaluation for PTSD is dismissed.  

New and material evidence having been received, the claim for service connection for a back condition is reopened.


REMAND

Additional development is required with respect to the claims for service connection for a low back disorder, service connection for a bilateral ankle condition, service connection for pes planus claimed as a bilateral foot condition and a bilateral knee condition.   

The duty to assist requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In statements in support of his claim, the Veteran indicated that he injured his back when he was on patrol in Vietnam.  Service treatment records reflect complaints of back pain.  A March 1972 entry shows that the Veteran reported that he had back pain when stooping or reaching and in the morning after sleeping.  A 2006 VA examination noted a diagnosis of back muscle strain with bilateral spondylolysis.  

The Veteran contends that a current bilateral ankle disability is related to service.  Service treatment records show that the Veteran was seen in sick call in  October 1971.  He reported a complaint twisting his ankle while playing football.  In light of the in-service-complaint, a VA medical opinion is necessary to decide this claim. 

With regard to the bilateral foot condition (pes planus), the March 1969 enlistment examination noted pes planus.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 2003). 

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153  (West 2002); 38 C.F.R. § 3.306  (2011). 

As pes planus was noted upon entrance, the Veteran is not presumed sound with respect to his feet.  A VA examination is necessary to determine whether pes planus was aggravated during service.  

Lastly, with respect to the Veteran's claimed bilateral knee condition, service records reflect that the Veteran was seen in sick call after reportedly falling on a tree stump.  Records noted a laceration over the proximal tibia.  A VA examination is therefore necessary to determine whether a bilateral knee condition is related to service.

Finally, although the Veteran has not specifically asserted that his claimed ankle and knee disabilities are related to pes planus, the Board finds that the issue of secondary service connection is reasonably raised by the record.  Accordingly, if the VA examiner determines that pes planus was aggravated during service, the opinion should also address the relationship, if any, between the claimed pes planus disability and the bilateral knee and ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to provide an opinion regarding the etiology of the claimed back, ankle, foot and knee disabilities.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the file was reviewed.

2.  The examiner should diagnose any current back disability and should state whether a current back disability is at least as likely as not (50 percent or greater likelihood) related to service, including a back injury sustained while on patrol and the complaint of back pain noted in the service treatment records.  In providing the opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a detailed rationale with references to the record, for the opinion.

3.  The examiner should diagnose any current bilateral foot disability.  The examiner should state whether pre-existing pes planus underwent a permanent increase in severity during service? If so, was such increase due to the natural progression of the disease? The examiner should provide a detailed rationale for the opinion. 

4.  The examiner should diagnose any current bilateral ankle disability and should state whether a current ankle disability is at least as likely as not related to service, including the complaint noted in service.  In providing the opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a detailed rationale with references to the record, for the opinion.  

5.  If and only if the examiner determines that pes planus was aggravated during service, the examiner should provide an opinion regarding whether a current bilateral ankle disability is at least as likely as not proximately caused by, or due to, pes planus.  The examiner should also state whether pes planus aggravates a bilateral ankle disability.  The examiner should provide a detailed rationale for the opinion.  

6.   The examiner should diagnose any current bilateral knee disability and should state whether a current bilateral knee disability is at least as likely as not related to service, including falling on a tree stump and sustaining a tibial laceration.  In providing the opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a detailed rationale with references to the record, for the opinion.  

7.  If and only if the examiner determines that pes planus was aggravated during service, the examiner should provide an opinion regarding whether a current bilateral knee disability is at least as likely as not proximately caused by, or due to, pes planus.  The examiner should also state whether pes planus aggravates a bilateral knee disability.  The examiner should provide a detailed rationale for the opinion.    
  
8.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


